DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the viscosity B" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Wright et al (US 2013/0059105) in view of Aoki (US 2012/0045635).
With regards to claim 1, Wright teaches a cured layer (abstract) that is formed from a pressure sensitive adhesive (0015) that contains a (meth)acrylate functional siloxane (abstract and 0074), a monofunctional monomer (0081) that includes (meth)acrylates (0082), non-functional polysiloxane resins (0094-0095), a photoinitiator (0113), and particulate fillers that include silicas (0120).  Wright teaches the silica filler to be added at a concentration from 1 to 4% (0180), 1 part of a non silicone (meth)acrylate to 99 parts of a (meth)acrylate functional siloxane (0180), the amount of photoinitiator to be from 0.001 to 5% (0114), and the amount of the polysiloxane not having (meth)acrylate 30% per 70% of the functional polysiloxane (0178).
Wright does not teach the orgaonpolysiloxane having two groups of the claimed formula (I).
Aoki teaches an addition curable pressure sensitive adhesive (title) that contains an alkenyl group containing polydiogranosiloxane (abstract) having the following strurcture:

    PNG
    media_image1.png
    24
    136
    media_image1.png
    Greyscale

(0020) wherein X is an alkenyl group containing organic group (0020) such as acryloylalkyl groups, methacryloylalkyl groups, acryloylpropyl group, acryloylmethyl group, or methacryloylpropyl group (0033).  Aoki teaches the motivation for using this compound to be because without it the composition will experience loss of coherence and insufficient flexibility due to excessively firm crosslinking (0042).  Wright and Aoki are analogous in the art of curable siloxane compositions.  In light of the benefit above, 
With regards to claims 2 3, Wright is silent on the claimed viscosity ratio, however, However, when the composition recited in the reference is substantially identical to that of the claims, the claimed properties or function are presumed inherent. MPEP 2112.01.  Because the prior art exemplifies Applicant’s claimed composition in that the claimed components in the claimed amounts are used, the claimed physical properties relating to the claimed viscosities are inherently present in the prior art.  Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art.	
With regards to claim 4, Wright teaches the composition to be used to form a cured layer (abstract) reading on a cured product.
With regards to claims 5 and 6, Wright teaches the composition to be used for a pressure sensitive adhesive (0015).
With regards to claims 7, 8, and 9, Wright is silent on the claimed functions of the pressure sensitive adhesive.  However, when the composition recited in the reference is substantially identical to that of the claims, the claimed properties or function are presumed inherent. MPEP 2112.01.  Because the prior art exemplifies Applicant’s claimed composition in that the claimed components in the claimed amounts are used, the claimed functions are inherently present in the prior art.  Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art.	

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Allen et al (US 2003/0064232) in view of Wright et al (US 2013/0059105).
	With regards to claim 1, Allen teaches a siloxane curable composition (abstract) that is used as a pressure sensitive adhesive (0109) that contains a high-molecular weight siloxane with multiple (meth)acrylate functional groups (abstact), a reinforcing filler that are fumed silicas (abstract and 0070) at a concentration of 10-50% (0096) wherein the siloxane compound has one of the following structures:

    PNG
    media_image2.png
    112
    396
    media_image2.png
    Greyscale

(0058) at a concentration of 50-90% (0096).  Allen teaches the composition to also contain silane coupling agents (0092) and photoinitiator is present in the amount of 1 to 6 parts per 100 parts of the siloxane and filler (0097).
	Allen does not teach the addition of the monofunctional (meth)acrylate and the polyorganopolysiloxane resin reading on claimed (c).
	The disclosure of Wright is adequately set forth in paragraph 6 above and is herein incorporated by reference.  Wright teaches the motivation for using both the compounds in combination with the (meth)acrylate functional siloxane to be because it provides a curable composition that is capable of initiating curing without large amounts of photoinitiators which provides a low cost of curing the composition (0046).  Wright and Allen are analogous in the art of curable polysiloxane compositions.  In light of the benefit above, it would have been obvious to one skilled in the art prior to the effective 
With regards to claims 2 and 3, Allen is silent on the claimed viscosity ratio, however, However, when the composition recited in the reference is substantially identical to that of the claims, the claimed properties or function are presumed inherent. MPEP 2112.01.  Because the prior art exemplifies Applicant’s claimed composition in that the claimed components in the claimed amounts are used, the claimed physical properties relating to the claimed viscosities are inherently present in the prior art.  Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art.	
With regards to claim 4, Allen teaches the composition to form a cured product (0008).
With regards to claims 5 and 6, Allen teaches the composition to be used as a pressure sensitive adhesive (0109).
With regards to claims 7-9, Allen is silent on the claimed functions of the pressure sensitive adhesive.  However, when the composition recited in the reference is substantially identical to that of the claims, the claimed properties or function are presumed inherent. MPEP 2112.01.  Because the prior art exemplifies Applicant’s claimed composition in that the claimed components in the claimed amounts are used, the claimed functions are inherently present in the prior art.  Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art.	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203.  The examiner can normally be reached on 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSICA WHITELEY/           Primary Examiner, Art Unit 1763